MEMORANDUM2
Eleuterio Gomez-Amador appeals his 41-month sentence imposed following his guilty plea to one count of importation of heroin, in violation of 18 U.S.C. §§ 952 and 960, and one count of possession of heroin with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We dismiss for lack of jurisdiction.
Gomez-Amador contends that the district court abused its discretion when it refused to depart downward based on Gomez-Amador’s lack of knowledge and control over the type and quantity of controlled substance involved in the offense. Because the record indicates that the district court exercised its discretion to deny Gomez-Amador’s request for downward departure, we lack jurisdiction to review the district court’s decision. See United States v. Pinto, 48 F.3d 384, 389 (9th Cir. 1995).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.